Citation Nr: 1610275	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  12-00 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling prior to November 8, 2015; and 50 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, D.S., and S.O.


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 2000 to November 2002, including service in Afghanistan.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In a December 2015 rating decision, the RO granted entitlement to a 50 percent disability rating effective November 8, 2015.  

In January 2016, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, but less than total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a rating of 70 percent for PTSD, but no more, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Because this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection, it must be noted that the purpose of the notice requirements were for the service connection claim.  Once service connection was granted, the claim was substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with his claims file.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  The Veteran was afforded appropriate VA examinations in August 2010 and November 2015.  The Board finds that the examinations are adequate in order to evaluate the severity of the service-connected PTSD, as they include clinical evaluations of the Veteran.  The Veteran has not reported, nor does the record show, that his service-connected PTSD has worsened in severity since the most recent examination in November 2015.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for an increased rating.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Analysis

The Veteran's PTSD is currently rated 30 percent disabling prior to November 8, 2015; and 50 percent disabling thereafter.  He contends that throughout the entire appeal his PTSD has been more severe than the currently assigned ratings and that he is entitled to a higher initial rating.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  See 38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411 (2015).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013.) 

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for symptoms manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.   

Finally, a 100 percent rating is warranted when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name. 

This rating schedule was based on the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), which also contains a global assessment of functioning (GAF) scale with scores ranging between zero and one hundred percent.  The scores represent the psychological, social, and occupational functioning of an individual with regard to their mental health with higher functioning persons scoring higher on the scale.  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51 and 60 is assigned when there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates transient symptoms and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed., 1994); Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the frequency and severity of his current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998) (the Board is charged with the duty to assess the credibility and weight given to evidence).

The Veteran's appeal arises from his disagreement with his initial disability rating assigned following the award of service connection.  Therefore, the Board must carefully weigh all pertinent evidence from the effective date of service connection until the present.  The Board must also consider other evidence, dated prior to the award of service connection, to the extent that it sheds additional light on the Veteran's overall disability picture.  Such an analysis has the potential to result in "staged ratings," based upon the facts found during the particular appeal period in question.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  As such, the Board must consider whether there have been stages of the appeal in which the Veteran's service-connected psychiatric disorder has been more severe than at other stages.  Id.

After a review of the medical and lay evidence, the Board finds that the criteria for a higher rating of 70 percent are met throughout the appeal.  The evidence shows that the Veteran's PTSD produces deficiencies in most areas due to such symptoms as: depressed mood with occasional crying spells, anxiety, chronic sleep impairment, nightmares, flashbacks, hypervigilance, intrusive memories, concentration problems, avoidance, disturbances of motivation and mood, impaired judgment, difficulty establishing and maintaining effective work and social relationships, periodic panic attacks, recurrent suicidal ideation, and difficulty in adapting to stressful circumstances.

Conversely, the Board finds that the Veteran's symptoms do not more nearly approximate a rating of 100 percent as they are not of such a severity or frequency to result in total occupational and social impairment.  In this regard, there is no medical or lay evidence in the record of gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; disorientation to time or place; or memory loss for own occupation, or own name.  Notably, none of the VA examiners found that the Veteran was totally occupationally and socially impaired.  

While the record shows recurrent suicidal ideation throughout the appeal, the Veteran has not had defined plans to attempt harm to himself.  Additionally, the Veteran testified to experiencing increased irritability and angry outburst.  The November 2015 VA examiner found that the Veteran does not pose a threat of danger or injury to self or others.  The Board finds that his recurrent passive suicidal ideation and periods of angry outbursts are contemplated by a 70 percent rating and he does not show persistent danger to himself or others that is characteristic of a 100 percent rating.

As to social impairment, the Veteran testified to feelings of social detachment and estrangement.  He indicated that he has difficulty trusting other people, avoids crowds, and isolates himself at his home.  The Board notes that the Veteran maintained a relationship with a romantic partner of over thirteen years and otherwise demonstrated an ability to maintain some social relationships, despite significant, even severe, social impairments due to irritability, angry outbursts, and other symptoms described above.

The Veteran's significant other testified that the Veteran experiences intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  She testified that she has to make the Veteran shave and shower.  The August 2010 VA examiner noted that the Veteran was neatly dressed.  The November 2015 VA examiner found no neglect of personal appearance and hygiene.  VA treatment records reveal that he still manages to go to his own appointments and perform activities of daily living, including driving his car.  The Board finds that the Veteran's intermittent inability to perform activities of daily living has not impacted his ability to function independently, and that his symptoms are not of such a severity or frequency to result in total occupational and social impairment

The Veteran testified that he has been employed at a distribution center for ten years.  As to difficulty in adapting to stressful circumstances (including work or a work like setting), the Veteran testified his PTSD would cause him to miss some days at work, but the overall evidence does not indicate that his difficulties with adapting to stressful situations are so severe as to warrant a higher disability rating.  

Moreover, the Veteran's GAF scores during this appeal period range from 45 to 55, reflecting moderate symptoms to serious impairment, consistent with both the Veteran's symptoms and a 70 percent rating.  

Thus, the Board finds that the Veteran's PTSD symptoms have resulted in deficiencies in most areas and are characteristic of a 70 percent disability rating.  The evidence of record does not support a finding that the Veteran has exhibited the level of cognitive, occupational and social impairment that render him totally occupationally and socially impaired as a result of the type of symptoms listed in the general rating schedule or symptoms of a similar degree.  As such, the preponderance of the evidence shows that the Veteran's psychiatric symptomatology does not more closely approximate the criteria for a 100 percent disability rating under the general rating schedule for psychiatric disorders.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Other Considerations

The Board finds that the Veteran's symptoms have been stable throughout the appeal and therefore staged ratings are not appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the Veteran's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the criteria for rating mental disorders contemplate the Veteran's disability because his PTSD symptoms such as depressed mood, chronic sleep impairment, intrusive memories, isolative behavior, and irritability are all contemplated by the rating criteria, which in any event, are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of PTSD symptoms are consistent with the degree of disability addressed by such evaluation.  Further, the record does not show that the Veteran has required hospitalization.  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.  

Moreover, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fail to capture all of the service-connected disabilities experienced.  In this case, based on the evidence currently of record, the schedular criteria for each of the Veteran's service-connected disabilities adequately contemplate the symptoms experienced by the Veteran, and he has not contended otherwise.  As such, there is no need to refer this case for an extraschedular rating based on the combined impact of multiple disabilities.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a request for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is part of an initial or increased rating appeal.  After review of the record, the Board finds that the issue of entitlement to a TDIU is not part of the current appeal.  The Board notes that, although the Veteran has indicated that at times he has to take time off from work due to his PTSD symptoms, he testified in January 2016 that he continues to work.  The Veteran does not contend, and the evidence does not otherwise indicate, that his PTSD symptoms preclude substantially gainful employment.  For these reasons, the issue of entitlement to a TDIU is not raised in this case and, as such, need not be further addressed.


ORDER

Subject to the law and regulations governing payment of monetary benefits, a 
70 percent rating for PTSD is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


